Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Damon Elliott petitions this court for a writ of mandamus, alleging that the district court has unduly delayed acting on this court’s order remanding his case to the district court to determine whether his notice of appeal should be construed as a motion to reopen the appeal period, and if so, whether reopening is merited. Elliott seeks an order from this court directing the district court to act. Our review of the district court’s' docket reveals that, on March 15, 2016, the district court entered *313an order granting Elliott’s motion to reopen the appeal period. Accordingly, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.